Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 12/14/2020. Claims 1-16 and 18-25 are pending. Claim 17 is cancelled
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 112
Claims 20-25 112(b) rejection have been reconsidered and are withdrawn.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US20180031807A1).
Independent claim 1, Chen teaches an optical image capturing system, from an object side to an image side (Fig. 7, 4th embodiment, Tables 7-8; see para [0145-0146] using Lenses e.g. 410, 420, 430, 440, 460, and 470), comprising: 
a first lens with refractive power (see [0147] e.g. 410 or Table 7, Lens 1 with refractive power); 
a second lens with refractive power (see [0148] Lens e.g. 420 or Table 7, Lens 2 with refractive power); 
a third lens with refractive power (see [0149] Lens e.g. 430 or Table 7, Lens 3 with refractive power); 
a fourth lens with refractive power (see [0150] Lens e.g. 440 or Table 7, Lens 4 with refractive power); 
a fifth lens with refractive power (see [0152] Lens e.g. 460 or Table 7, Lens 6 with refractive power); 
a sixth lens with refractive power (see [0153] Lens e.g. 470 or Table 7, Lens 7 with refractive power); and 
an image plane (see [0146] e.g. 490 or Table 7, image); 

a sequence of the refractive power from the first lens to the sixth lens is -+-++- or --++++ (see Fig. 7 and para [0147, 0148, 0149, 0150, 0152, 0153] for refractive power of - - + + ++ of Lenses e.g. 410, 420, 430, 440, 460, and 470), 
focal lengths of the first lens through the sixth lens are respectively f1, f2, f3, f4, f5 and f6 (see table 7 or [0158]), a focal length of the optical image capturing system is f (see Table 7, f=2.69), an entrance pupil diameter of the optical image capturing system is HEP (see table 7, given Fno=f/HEP, solving for HEP), a distance on an optical axis from an object side of the first lens to the image plane is HOS (see Table 7, sum of thickness, surface #1 to #19), a half maximum angle of view of the optical image capturing system is HAF (see Table 7, HFOV=79.2 deg), a length of outline curve from a first axial point on any surface of any one of the six lenses to a first coordinate point of vertical height with a distance of a half of the entrance pupil diameter from the optical axis on the surface along the outline of the surface is denoted as ARE (see Fig. 7, and data Table 7), and the following relationships are satisfied: 
1.0 ≤f/HEP ≤10.0 (see Table 7, given Fno = f/HEP = 2.80), 
0 deg < HAF 150 ≤ deg (see Table 7, given HFOV = HAF = 79.2 deg), 
0.5 ≤HOS/f ≤15 (see Table 7, sum of thickness, surface #1 to #19, HOS=17.1721, f=2.69, HOS/f=6.58) 
wherein the distance from the fifth lens to the sixth lens on the optical axis is IN56, a thickness of the fifth lens and a thickness of the sixth lens on the optical axis are respectively TP5 and TP6 (see data Table 7), and the following relationship is satisfied: 
0.95 ≤(TP6 + IN56)/TP5 ≤ 50 (see Table 7, using Lens 6 and Lens 7, as respective  lenses data, TP6=1.977, IN56=0.926, TP5=1.201, gives a value e.g. 2.41) and 
0.9≤2(ARE/HEP)≤2.0 (see Table 7, given Fno=f/HEP, solving for HEP=f/Fno=2.69/2.80=0.96 and 2*ARE=, see calculation below, that is 2(ARE/HEP)≈0.98≈1, which meets the condition).  
2*ARE=|R|*θ
Sin (θ/2)=(HEP/2)/R
Thus, given HEP=0.96 and |R|=20.242, from data Table 7, lens 1, curvature radius:
Θ=2*sin-1([(HEP/2)/R])=0.047 radians, 2*ARE=0.95, ARE=0.475, and 2(ARE/HEP)≈0.98
In the alternative that Chen does not inherently teach 0.9≤2(ARE/HEP)≤2.0, such a limitation would also have been obvious as follows.
The quantity 2(ARE/HEP), when ARE is taken for the first surface of the first lens is a function of the radius R and aspherical coefficients of the first surface of the first lens. The radius R and aspherical coefficients of any given lens are an art-recognized results effective variable that can be optimized to optimize the optical properties of the lens system.
Chen further teaches a radius R=20.242 for embodiment 4, Table 7, for which 2(ARE/HEP)=0.98.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius R and aspherical coefficients of the first surface of the first lens in a manner such that 0.9≤2(ARE/HEP)≤2.0, such as a value of 2(ARE/HEP) = 0.98≈1 disclosed by Chen embodiment 4, Table 7 under approximation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the radius R and aspherical coefficients of any given lens are an art recognized results effective variable in that it effects the optical properties of the system. Thus one would have been motivated to optimize the radius R and aspherical coefficients of the first lens, because they are an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Note that although ARE itself has not been established by the rejection above to be an art-recognized results effective variable, since ARE directly depends on the radius R and aspherical coefficients, optimizing one optimizes the other.
Claim 2, Chen teaches invention of claim 1, wherein a maximum height for image formation in the optical image capturing system is denoted by HOI and the following relationship is satisfied: 0.5 ≤HOS/HOI≤10 (see table 7, Fig. 8 given ImHT=HOI=3.87, HOS=17.721, value of e.g. 4.57).
Claim 3, Chen teaches invention of claim 1, wherein a distance between the third lens and the fourth lens on the optical axis is IN34, a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN34> IN45 (Table 7, surface 6-7, IN34, surface 9-11, IN45).
Claim 4,  Chen teaches invention of claim 1, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN45 > In56 (Table 7, Table 7, surface 9-11, IN45, surface 13, IN56).
Claim 5, Chen teaches invention of claim 1, wherein an air gap exists respectively among each of the six lenses (see Fig. 7, para. [0146] and Table 7 data thickness for spacing among lenses).
Claim 6, Chen teaches invention of claim 2, wherein TV distortion for image formation in the optical image capturing system is TDT (see Figs. 7-8, and Tables 7-8, the TV distortion of the system of Fig. 8), the maximum height for image formation on the image plane perpendicular to the optical axis in the optical image capturing system is denoted by HOI (see Fig. 8, Distortion = 3.87), a lateral aberration of the longest operation wavelength of visible light of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as PLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), and a lateral aberration of the shortest operation wavelength of visible light of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by PSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the longest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as NLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the shortest operation wavelength of visible light of the negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by NSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by SLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by SSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), and the following relationships are satisfied: PLTA≤100 pm; PSTA≤100 pm; NLTA≤100 pm; NSTA≤100 pm; SLTA≤100 pm; and SSTA≤100 pm; | TDT | < 250 % (Chen; From Fig. 8, the spherical aberration is less than 0.050mm = 55µm, and very close to 0 thus all the quantities will be less than 100 µm; |TDT| the distortion in Fig. 8 is less than 100%).
In the alternative, that Chen does not teach PLTA≤100 µm; PSTA≤100 µm; NLTA≤100 µm; NSTA≤100 µm; SLTA≤100 µm; and SSTA≤100 µm; |TDT|<250%; these limitations would also have been obvious as follows.
Chen paragraph [0071] teach that the surface can be aspheric, so it is easier to make surface into non-spherical shape and as result more controllable variables are obtained and aberration is reduced according to the required performance of the lens. Each of PLTA, PSTA, NLTA, NSTA, SLTA, SSTA, |TDT| are measurements of the optical performance of the lens which can be set to performance requirement standards to control the image quality, when designing the lens system.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lens system such that PLTA≤100 µm; PSTA≤100 µm; NLTA≤100 µm; NSTA≤100 µm; SLTA≤100 µm; and SSTA≤100 µm, and |TDT|<250% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, one would have been motivated to optimize the lens assembly to meet the above limitations in order to improve the quality of the captured image. See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” (Emphasis added). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Claim 7, Chen teaches invention of claim 1, wherein a maximum effective half diameter position of any surface of any one of the six lenses is denoted as EHD (see Figs. 7-8,  and, Tables 7-8; Data table 7 consider for example the maximum effective half diameter of the first surface third lens, e.g. lens 430, surface 5), a length of outline curve from the first axial point on any surface of any one of the six lenses to the maximum effective half diameter position of the surface along the outline of the surface is denoted as ARS (see Figs. 7-8,  and, Tables 7-8; Data table 7; data table 7, this length for, e.g. lens 430, surface 5), and the following relationship is satisfied: 0.9≤ARS/EHD≤2.0 (see Figs. 7-8,  and, Tables 7-8; Data table 7; Examiner note – 1≤ARS/EHD≤ 1.57, see explanation below).
Although the value of ARS/EHD is not stated explicitly in Chen, its exact value could be calculated from the radius and aspherical lens data of surface 5, Table 7. 
Additionally, its value can be estimated under the approximation, using geometry. The radius of a circle, R, the half-length of a chord, EHD, the length of the arc, ARS, and the angle in radians, θ, subtended by the arc are related as follows:
ARS=|R|*θ
sin (θ)= (EHD)/R
Thus ARS/EHD = θ /(sin θ) but the quantity θ /sin θ goes to 1 as θ approaches zero, and would be 1.57 for θ=π/2.
Furthermore, the radius, 4.146 mm is clearly larger than the maximum effective half diameter, EHD, because as shown in Fig. 7, EHD of the third lens is smaller than the image height img HT, which is 3.87 mm, thus θ < π/2, and the quantity ARS/EHD is bounded between 1 and 1.57. 
More particularly, given EHD<img HT for lens L3 e.g. Lens 430, then ARS/EHD is approximately bounded between 1 and 1.57.

    PNG
    media_image1.png
    246
    315
    media_image1.png
    Greyscale

Claim 8, Chen teaches invention of claim 1, wherein a length of outline curve from a second axial point on an object side of the sixth lens to a second coordinate point of vertical height with the distance of a half of the entrance pupil diameter from the optical axis on the object side of the sixth lens along the outline of the object side of the sixth lens is denoted as ARE61 (see Figs. 7-8 and Tables 7-8; this length for surface 14, which is the object side of L7=L6 e.g. 470 from Table 7), a length of outline curve from a third axial point on the image side of the sixth lens to a third coordinate point of vertical height with the distance of a half of the entrance pupil diameter from the optical axis on the image side of the sixth lens along the outline of the image side of the sixth lens is denoted as ARE62 (see Figs. 7-8 and Tables 7-8; this length for surface 15, which is the object side of L7=L6 e.g. 470 from Table 7), and the following relationships are satisfied: 0.05≤ARE61/TP6≤35 and 0.05≤ARE62/TP6≤35 (see Figs. 7-8 and Tables 7-8, 0.24 < ARE61/TP6 < 1.93, and 0.24 < ARE62/TP6< 1.93, respectively see explanation below. Thickness of surface 14 from lens 7=lens 6, lens 470, e.g.TP6=1.977).
The values of ARE51 and ARE52 can be approximately bounded as follows. A lower limit on ARE51 and ARE52 is the straight line distance of HEP/2, where HEP=f/Fno=0.96, previously calculated, and thus ARE51>0.48, and ARE52>0.48. A reasonable estimate of an upper limit on ARE51 and ARE52, given that they are only the curve length from the optical axis up to a height of 0.48 mm would be the image height, Img HT, ARE61<3.87 and ARE62<3.87. 
Therefore the claimed quantities are approximately bounded by 0.24 < ARE61/TP6 < 1.93, and 0.24 < ARE62/TP6< 1.93, which meet limitation. Lower limit = 0.48 /1.997=0.24, higher limit =3.87/1.997=1.93, from values above.
Claim 9, Chen teaches invention of claim 1, further comprising an aperture stop, a distance from the aperture stop to the image plane on the optical axis is InS, and the following relationship is satisfied:0.1≤InS/HOS≤ 1.1 (see Table 7, surface 7-17, Ins=9.353, HOS=17.721, e.g.  0.52).
Independent claim claim 10, Chen teaches an optical image capturing system, from an object side to an image side (Fig. 7, 4th embodiment, Tables 7-8; see para [0145-0146] using Lenses e.g. 410, 420, 430, 440, 460, and 470), comprising:
a first lens with negative refractive power (see [0147] e.g. 410 or Table 7, Lens 1 with refractive power); 
a second lens with refractive power (see [0148] Lens e.g. 420 or Table 7, Lens 2 with refractive power); 
a third lens with refractive power (see [0149] Lens e.g. 430 or Table 7, Lens 3 with refractive power); 
a fourth lens with refractive power (see [0150] Lens e.g. 440 or Table 7, Lens 4 with refractive power); 
a fifth lens with refractive power (see [0152] Lens e.g. 460 or Table 7, Lens 6 with refractive power); 
a sixth lens with refractive power (see [0153] Lens e.g. 470 or Table 7, Lens 7 with refractive power); and 
an image plane (see [0146] e.g. 490 or Table 7, image);
wherein the optical image capturing system comprises the six lenses with refractive power (see Fig. 7, Lenses e.g. 410, 420, 430, 440, 460, and 470) and 
a sequence of the refractive power from the first lens to the sixth lens is -+-++- or —++++ (see Fig. 7 and para [0147, 0148, 0149, 0150, 0152, 0153] for refractive power of - - + + ++ of Lenses e.g. 410, 420, 430, 440, 460, and 470), 
focal lengths of the first lens through the sixth lens are respectively f1, f2, f3, f4, f5 and f6 (see table 7 or [0158]), a focal length of the optical image capturing system is f (see Table 7, f=2.69), an entrance pupil diameter of the optical image capturing system is HEP (see table 7, given Fno=f/HEP, solving for HEP), a distance on the optical axis from an object side of the first lens to the image plane is HOS (see Table 7, sum of thickness, surface #1 to #19, a half maximum angle of view of the optical image capturing system is HAF (see Table 7, HFOV=79.2 deg), a length of outline curve from a first axial point on any surface of any one of the six lenses to a first coordinate point of vertical height with a distance of a half of the entrance pupil diameter from the optical axis on the surface along the outline of the surface is denoted as ARE (see Fig. 7, and data Table 7), and the following relationships are satisfied: 
1.0≤f/HEP≤10.0 (see Table 7, given Fno = f/HEP = 2.80), 
0 deg≤HAF≤150 deg (see Table 7, given HFOV = HAF = 79.2 deg), 
0.5≤HOS/f≤15 (see Table 7, sum of thickness, surface #1 to #19, HOS=17.1721, f=2.69, HOS/f=6.58) 
wherein the distance from the fifth lens to the sixth lens on the optical axis is IN56. A thickness of the fifth lens and a thickness of the sixth lens on the optical axis are respectively TP5 and TP6 (see data Table 7) and the following relationship is satisfied: 
0.95≤(TP6 + IN56)/TP5≤50 (see Table 7, using Lens 6 and Lens 7, as respective  lenses data, TP6=1.977, IN56=0.926, TP5=1.201, gives a value e.g. 2.41), and 
0.9≤2(ARE/HEP)≤2.0 (see Table 7, given Fno=f/HEP, solving for HEP=f/Fno=2.69/2.80=0.96 and 2*ARE=, see calculation below, that is 2(ARE/HEP)≈0.98≈1, which meets the condition),
2*ARE=|R|*θ
Sin (θ/2)=(HEP/2)/R
Thus, given HEP=0.96 and |R|=20.242, from data Table 7, lens 1, curvature radius:
Θ=2*sin-1([(HEP/2)/R])=0.047 radians, 2*ARE=0.95, ARE=0.475, and 2(ARE/HEP)≈0.98
In the alternative that Chen does not inherently teach 0.9≤2(ARE/HEP)≤2.0, such a limitation would also have been obvious as follows.
The quantity 2(ARE/HEP), when ARE is taken for the first surface of the first lens is a function of the radius R and aspherical coefficients of the first surface of the first lens. The radius R and aspherical coefficients of any given lens are an art-recognized results effective variable that can be optimized to optimize the optical properties of the lens system
Chen further teaches a radius R=20.242 for embodiment 4, Table 7, for which 2(ARE/HEP)=0.98.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius R and aspherical coefficients of the first surface of the first lens in a manner such that 0.9≤2(ARE/HEP)≤2.0, such as a value of 2(ARE/HEP) = 0.98≈1 disclosed by Chen embodiment 4, Table 7 under approximation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the radius R and aspherical coefficients of any given lens are an art recognized results effective variable in that it effects the optical properties of the system. Thus one would have been motivated to optimize the radius R and aspherical coefficients of the first lens, because they are an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Note that although ARE itself has not been established by the rejection above to be an art-recognized results effective variable, since ARE directly depends on the radius R and aspherical coefficients, optimizing one optimizes the other.
Claim 11, Chen teaches invention of claim 10, wherein a distance between the third lens and the fourth lens on the optical axis is IN34, a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN34 > IN45 (Table 7, surface 6-7, IN34, surface 9-11, IN45).
Claim 12, Chen teaches invention of claim 10, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN45>In56 (Table 7, surface 9-11, IN45, surface 13, IN56).
Claim 13, Chen teaches invention of claim 10, wherein a maximum effective half diameter position of any surface of any one of the six lenses is denoted as EHD (see Figs. 7-8,  and, Tables 7-8; Data table 7 consider for example the maximum effective half diameter of the first surface third lens, e.g. lens 430, surface 5), and a length of outline curve from the axial point on any surface of any one of the six lenses to the maximum effective half diameter position of the surface along the outline of the surface is denoted as ARS (see Figs. 7-8,  and, Tables 7-8; Data table 7; data table 7, this length for, e.g. lens 430, surface 5), and the following relationship is satisfied: 0.9≤ARS/EHD≤2.0 (see Figs. 7-8,  and, Tables 7-8; Data table 7; Examiner note – 1≤ARS/EHD≤ 1.57, see explanation below).
Although the value of ARS/EHD is not stated explicitly in Chen, its exact value could be calculated from the radius and aspherical lens data of surface 5, Table 7. 
Additionally, its value can be estimated under the approximation, using geometry. The radius of a circle, R, the half-length of a chord, EHD, the length of the arc, ARS, and the angle in radians, θ, subtended by the arc are related as follows:
ARS=|R|*θ
sin (θ)= (EHD)/R
Thus ARS/EHD = θ /(sin θ) but the quantity θ /sin θ goes to 1 as θ approaches zero, and would be 1.57 for θ=π/2.
Furthermore, the radius, 4.146 mm is clearly larger than the maximum effective half diameter, EHD, because as shown in Fig. 7, EHD of the third lens is smaller than the image height img HT, which is 3.87 mm, thus θ < π/2, and the quantity ARS/EHD is bounded between 1 and 1.57. 
More particularly, given EHD<img HT for lens L3 e.g. Lens 430, then ARS/EHD is approximately bounded between 1 and 1.57.

    PNG
    media_image1.png
    246
    315
    media_image1.png
    Greyscale

Claim 14, Chen teaches invention of claim 10, wherein the maximum height for image formation on the image plane perpendicular to the optical axis in the optical image capturing system is denoted by HOI (see Fig. 8, Distortion = 3.87), a lateral aberration of the longest operation wavelength of visible light of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as PLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), and a lateral aberration of the shortest operation wavelength of visible light of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as PSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the longest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as NLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the shortest operation wavelength of visible light of the negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as NSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by SLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by SSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), and the following relationships are satisfied: PLTA≤80 pm; PSTA≤80 pm; NLTA≤80 pm; NSTA≤80 pm; SLTA≤80 pm, SSTA≤80 pm, and HOI > 1.0 mm (Chen; From Fig. 8, the spherical aberration is less than 0.050mm = 55µm, and very close to 0 thus all the quantities will be less than 80 µm, HOI=3.87); 
In the alternative, that Chen does not teach PLTA≤80 µm; PSTA≤80 µm; NLTA≤80 µm; NSTA≤80 µm; SLTA≤80 µm; SSTA≤80 µm, and HOI>1.0 mm; these limitations would also have been obvious as follows.
Chen paragraph [0071] teach that the surface can be aspheric, so it is easier to make surface into non-spherical shape and as result more controllable variables are obtained and aberration is reduced according to the required performance of the lens. Each of PLTA, PSTA, NLTA, NSTA, SLTA, SSTA, HOI are measurements of the optical performance of the lens which can be set to performance requirement standards to control the image quality, when designing the lens system.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lens system such that PLTA≤80 µm; PSTA≤80 µm; NLTA≤80 µm; NSTA≤80 µm; SLTA≤80 µm; SSTA≤80 µm, and HOI>1.0 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, one would have been motivated to optimize the lens assembly to meet the above limitations in order to improve the quality of the captured image. See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” (Emphasis added). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).

Claim 15, Chen teaches invention of claim 10, wherein a distance between the first lens and the second lens on the optical axis is INI2, and the following relationship is satisfied: 0<IN12/f≤5.0 (see table 7, surface 2, IN12, f=2.69, e.g. 0.64).
Claim 16, Chen teaches invention of claim 10, wherein the following relationship is satisfied: 0 < IN56/f≤3.0 (see table 7, surface 13, IN56, f=2.69, e.g. 0.34).
Claim 18, Chen teaches invention of claim 10, wherein the distance from the first lens to the second lens on the optical axis is IN12, a thickness of the first lens and a thickness of the second lens on the optical axis are respectively TP1 and TP2, and the following relationship is satisfied: 0.1≤ (TP1+IN12)/TP2≤ 10 (see table 7, surface 1, TP1, surface 2, IN12m surface 3, TP2, e.g. 3.04).
Independent claim 20, Chen teaches an optical image capturing system, from an object side to an image side (Fig. 7, 4th embodiment, Tables 7-8; see para [0145-0146] using Lenses e.g. 410, 420, 430, 440, 460, and 470), comprising:
a first lens with negative refractive power (see [0147] e.g. 410 or Table 7, Lens 1); 
a second lens with negative refractive power (see [0148] Lens e.g. 420 or Table 7, Lens 2 with refractive power); 
a third lens with refractive power (see [0149] Lens e.g. 430 or Table 7, Lens 3 with refractive power); 
a fourth lens with refractive power (see [0150] Lens e.g. 440 or Table 7, Lens 4 with refractive power); 
a fifth lens with refractive power (see [0152] Lens e.g. 460 or Table 7, Lens 6 with refractive power); 
a sixth lens with refractive power (see [0153] Lens e.g. 470 or Table 7, Lens 7 with refractive power); and 
an image plane (see [0146] e.g. 490 or Table 7, image);
wherein the optical image capturing system comprises the six lenses with refractive power (see Fig. 7, Lenses e.g. 410, 420, 430, 440, 460, and 470) and a sequence of the refractive power from the first lens to the sixth lens is - -++++ (see Fig. 7 and para [0147, 0148, 0149, 0150, 0152, 0153] for refractive power of - - + + ++ of Lenses e.g. 410, 420, 430, 440, 460, and 470), 
a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI; focal lengths of the first lens through the sixth lens are respectively f1, f2, f3, f4, f5 and f6 (see table 7 or [0158]), a focal length of the optical image capturing system is f (see Table 7, f=2.69), an entrance pupil diameter of the optical image capturing system is HEP (see table 7, given Fno=f/HEP, solving for HEP), a half maximum angle of view of the optical image capturing system is HAF (see Table 7, HFOV=79.2 deg), a distance on the optical axis from an object side of the first lens to the image plane is HOS (see Table 7, sum of thickness, surface #1 to #19), a length of outline curve from a first axial point on any surface of any one of the six lenses to a first coordinate point of vertical height with a distance of a half of the entrance pupil diameter from the optical axis on the surface along the outline of the surface is denoted as ARE (see Fig. 7, and data Table 7), and the following relationships are satisfied: 
1.0 ≤f/HEP≤10 (see Table 7, given Fno = f/HEP = 2.80), 
0 deg < HAF≤150 deg (see Table 7, given HFOV = HAF = 79.2 deg), 
0.5≤HOS/f≤15 (see Table 7, sum of thickness, surface #1 to #19, HOS=17.1721, f=2.69, HOS/f=6.58), 
0.5≤HOS/HOI≤10 (see table 7, Fig. 8 given ImHT=HOI=3.87, HOS=17.721, value of e.g. 4.57), and 
wherein the distance from the fifth lens to the sixth lens on the optical axis is IN56, a thickness of the fifth lens and a thickness of the sixth lens on the optical axis are respectively TP5 and TP6 (see data Table 7), and the following relationship is satisfied: 
0.95≤ (TP6 + IN56)/TP5≤50 (see Table 7, using Lens 6 and Lens 7, as respective  lenses data, TP6=1.977, IN56=0.926, TP5=1.201, gives a value e.g. 2.41) and 
0.9≤2(ARE/HEP)≤2.0 (see Table 7, given Fno=f/HEP, solving for HEP=f/Fno=2.69/2.80=0.96 and 2*ARE=, see calculation below, that is 2(ARE/HEP)≈0.98≈1, which meets the condition);
2*ARE=|R|*θ
Sin (θ/2)=(HEP/2)/R
Thus, given HEP=0.96 and |R|=20.242, from data Table 7, lens 1, curvature radius:
Θ=2*sin-1([(HEP/2)/R])=0.047 radians, 2*ARE=0.95, ARE=0.475, and 2(ARE/HEP)≈0.98
In the alternative that Chen does not inherently teach 0.9≤2(ARE/HEP)≤2.0, such a limitation would also have been obvious as follows.
The quantity 2(ARE/HEP), when ARE is taken for the first surface of the first lens is a function of the radius R and aspherical coefficients of the first surface of the first lens. The radius R and aspherical coefficients of any given lens are an art-recognized results effective variable that can be optimized to optimize the optical properties of the lens system
Chen further teaches a radius R=20.242 for embodiment 4, Table 7, for which 2(ARE/HEP)=0.98.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius R and aspherical coefficients of the first surface of the first lens in a manner such that 0.9≤2(ARE/HEP)≤2.0, such as a value of 2(ARE/HEP) = 0.98≈1 disclosed by Chen embodiment 4, Table 7 under approximation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the radius R and aspherical coefficients of any given lens are an art recognized results effective variable in that it effects the optical properties of the system. Thus one would have been motivated to optimize the radius R and aspherical coefficients of the first lens, because they are an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Note that although ARE itself has not been established by the rejection above to be an art-recognized results effective variable, since ARE directly depends on the radius R and aspherical coefficients, optimizing one optimizes the other.
Claim 21, Chen teaches invention of claim 20, wherein the maximum height for image formation on the image plane perpendicular to the optical axis in the optical image capturing system is denoted by HOI (see Fig. 8, Distortion = 3.87), a lateral aberration of the longest operation wavelength of visible light of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as PLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), and a lateral aberration of the shortest operation wavelength of visible light of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as PSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the longest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by NLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the shortest operation wavelength of visible light of the negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted as NSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by SLTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident on the image plane by 0.7 HOI is denoted by SSTA (see Fig. 8, 0.7*3.87, this quantify for Fig. 8, see curves [0145] “FIG. 8 shows, in order from left to right, spherical aberration curves, astigmatic field curves and a distortion curve of the image capturing apparatus”), and the following relationships are satisfied: PLTA≤80 pm; PSTA≤80 pm; NLTA≤80 pm; NSTA≤80 pm; SLTA≤80 pm, SSTA≤80 pm, and HOI > 1.0 mm (Chen; From Fig. 8, the spherical aberration is less than 0.050mm = 55µm, and very close to 0 thus all the quantities will be less than 80 µm, HOI=3.87).
In the alternative, that Chen does not teach PLTA≤80 µm; PSTA≤80 µm; NLTA≤80 µm; NSTA≤80 µm; SLTA≤80 µm; SSTA≤80 µm, and HOI>1.0 mm; these limitations would also have been obvious as follows.
Chen paragraph [0071] teach that the surface can be aspheric, so it is easier to make surface into non-spherical shape and as result more controllable variables are obtained and aberration is reduced according to the required performance of the lens. Each of PLTA, PSTA, NLTA, NSTA, SLTA, SSTA, HOI are measurements of the optical performance of the lens which can be set to performance requirement standards to control the image quality, when designing the lens system.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lens system such that PLTA≤80 µm; PSTA≤80 µm; NLTA≤80 µm; NSTA≤80 µm; SLTA≤80 µm; SSTA≤80 µm, and HOI>1.0 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, one would have been motivated to optimize the lens assembly to meet the above limitations in order to improve the quality of the captured image. See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” (Emphasis added). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Claim 22, Chen teaches invention of claim 20, wherein an air gap exists respectively among each of the six lenses (see Fig. 7, para. [0146] and Table 7 data thickness for spacing among lenses).
Claim 23, Chen teaches invention of claim 20, wherein a distance between the third lens and the fourth lens on the optical axis is IN34, a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN34 > IN45 (Table 7, surface 6-7, IN34, surface 9-11, IN45).
Claim 24, Chen teaches invention of claim 20, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN45 > IN56 (Table 7, Table 7, surface 9-11, IN45, surface 13, IN56).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20180031807A1) as applied to claim 10 above, and further in view of Asami et al. (US20150205074A1, cited on record)
Claim 19, Chen teaches invention of claim 10, Chen does not explicitly teach wherein at least one lens among the first lens through the sixth lens is a light filtering element with a wavelength of less than 500 nm.
However, Asami teaches wherein at least one lens among the first lens to the fifth lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm ([0314]) “a filter that cuts ultraviolet light through blue light, or an IR (InfraRed) cut filter, which cuts infrared light, may be inserted between the lens system and the imaging device 5 based on the usage of the imaging lens 1. Alternatively, a coating having properties similar to those of the aforementioned filter may be applied to a lens surface, or a material that absorbs ultraviolet light, blue light, infrared light or the like may be used as the material of one of the lenses”). 
Therefore, Asami in the same field of endeavor teaches wherein at least one lens among the first lens to the fifth lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm as it enables filtering or absorbing ultraviolet light, blue light, infrared light ([0314]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention least one lens among the first lens to the fifth lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm, as taught by Asami, into the system of Chen for the purpose filtering or absorbing ultraviolet light, blue light, infrared light (Asami; [0314]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20180031807A1) as applied to claim 20 above, and further in view of Ishizue (US20130182136A1, cited on record).
Claim 25, Chen teaches invention of claim 20, further comprising an aperture stop (see Fig. 7, e.g. 400), an image sensing device (see Fig. 7, e.g. 495) and, wherein the image sensing device is disposed on the image plane, a distance on the optical axis from the aperture stop to the image plane is InS, and, and the following relationship is satisfied: 0.2≤InS/HOS≤1.1 (see Table 7, surface 7-17, Ins=9.353, HOS=17.721, e.g.  0.52).
Chen does not explicitly disclose a driving module, the driving module couples with the lenses to displace the lenses.
However, Ishizue teaches a driving module (Fig. 1-2; lens driving section e.g. 2); the driving module couples with the lenses to displace the lenses (Fig. 1-2; [0050] “lens driving section 2 is an autofocus mechanism that adjusts a focus of the lens section 11 by moving the optical section 1 along the optical axis. That is, the lens driving section 2 moves the lens section 11 up and down between an infinity end and a macro end so as to adjust a focus of the lens section 11. Note that in the present embodiment, the lens driving section 2 is configured by using an autofocus mechanism of a VCM type).
Therefore, Ishizue teaches a driving module; the driving module couples with the lenses to displace the lenses as it enables driving the optical section ([0044]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a driving module; the driving module is coupled with the lenses to move the lenses as taught by Ishizue into the system of Chen, for the purpose of driving the optical section (Ishizue, [0044]).
Response to Arguments
Applicant’s arguments filed 12/14/2020 with respect to claim(s) 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872